UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 4, 2010 CHENIERE ENERGY, INC. (Exact name of registrant as specified in its charter) Delaware 1-16383 95-4352386 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 700 Milam Street Suite 800 Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(713) 375-5000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. We held an annual meeting of our stockholders on June 4, 2010 (the “Annual Meeting”), at which two proposals were submitted to, and approved by, our stockholders.The proposals are described in detail in the Company’s Proxy Statement for the Annual Meeting filed with the Securities and Exchange Commission on April 28, 2010.All four nominated directors were elected to serve until the 2013 annual meeting or until his or her successor is duly elected and qualified and the appointment of Ernst & Young LLP as the Company’s independent auditors for 2010 was ratified.The following table summarizes the results for the items that were presented for stockholder approval: ITEM 1:ELECTION OF DIRECTORS Director Number of Votes For Number of Votes Withheld Broker Non-Votes Vicky A. Bailey David B. Kilpatrick Jason G. New J. Robinson West ITEM 2: RATIFICATION OF THE AUDIT COMMITTEE’S APPOINTMENT OF ERNST&YOUNGLLP Number of Votes For Number of Votes Against Number of Votes Abstain Number of Broker Non-Votes 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHENIERE ENERGY, INC. By: /s/Meg A. Gentle Name: Meg A. Gentle Title: Senior Vice President and ChiefFinancialOfficer Date: June 10, 2010
